       Case 2:20-cv-01526-WBS-DB Document 14 Filed 03/16/21 Page 1 of 3


 1   Neama Rahmani (State Bar No. 223819)
     Ronald L. Zambrano (State Bar No. 255613)
 2    ron@westcoasttriallawyers.com
 3   Sandra Acosta Tello (State Bar No. 315616)
      sandra@westcoasttriallawyers.com
 4   WEST COAST EMPLOYMENT LAWYERS, APLC
     350 South Grand Avenue, Suite 3325
 5   Los Angeles, California 90071
     Telephone: (213) 927-3700
 6
     Facsimile: (213) 927-3701
 7    efilings@westcoasttriallawyers.com

 8   Attorneys for Plaintiff,
     ANGEL ROJO
 9
     AARON H. COLE, Bar No. 236655
10
     aaron.cole@ogletree.com
11   MELIS ATALAY, Bar No. 301373
     melis.atalay@ogletree.com
12   OGLETREE, DEAKINS, NASH,
     SMOAK & STEWART, P.C.
13   400 South Hope Street, Suite 1200
     Los Angeles, California 90071
14
     Telephone: 213-239-9800
15   Facsimile: 213-239-9045

16   Attorneys for Defendant,
     ROOFLINE INC. dba Roofline Supply & Delivery
17

18                                 UNITED STATES DISTRICT COURT
19                                EASTERN DISTRICT OF CALIFORNIA
20

21   ANGEL ROJO, an Individual, On Behalf of       Case No.: 2:20-CV-01526-WBS-DB
     Himself, All Others Similarly Situated, and
22   On Behalf of the General Public as Private    Assigned for all purposes to the Hon. William
     Attorneys General;                            B. Shubb
23
                     Plaintiff;
24
                        v.                         JOINT STIPULATION AND ORDER FOR
25                                                 DISMISSAL WITH PREJUDICE
     ROOFLINE, INC., a Texas Corporation,
26   ROOFLINE SUPPLY & DELIVERY, a
     California Corporation; and DOES 1 through    Action filed: June 3, 2020
27   250,
28                   Defendants.
                                                   1
                      JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
       Case 2:20-cv-01526-WBS-DB Document 14 Filed 03/16/21 Page 2 of 3


 1          IT IS HEREBY STIPULATED, by and between the parties hereto, through their respective
 2   counsel of record, that the action in its entirety, in consideration of a negotiated settlement, shall be
 3   dismissed with prejudice pursuant to the Federal Rules of Civil Procedure, Rule 41 (a)(1). The
 4   parties shall respectively bear their own attorney fees and costs.
 5

 6
     Dated: March 15, 2021                    WEST COAST EMPLOYMENT LAWYERS, APLC
 7

 8

 9                                            By: _____/s/ Sandra Acosta Tello____________
                                                   Ronald L. Zambrano, Esq.
10                                                 Sandra Acosta Tello, Esq.
                                                   Attorneys for Plaintiff,
11
                                                   ANGEL ROJO
12

13

14
     Dated: March 15, 2021                    OGLETREE, DEAKINS, NASH, SMOAK &
15
                                              STEWART, P.C.
16

17                                            By: ______/s/ Melis Atalay____
                                                   Aaron H. Cole, Esq.
18                                                 Melis Atalay, Esq.
19                                                 Attorneys for Defendant,
                                                   ROOFLINE INC. dba Roofline Supply & Delivery
20

21

22

23

24

25

26
27

28
                                                         2
                      JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
       Case 2:20-cv-01526-WBS-DB Document 14 Filed 03/16/21 Page 3 of 3


 1                                                 ORDER
 2
            The foregoing Stipulation of the parties is accepted and approved, and this action is hereby
 3
     dismissed with prejudice, with each party to bear its own attorneys’ fees and costs.
 4

 5
            IT IS HEREBY ORDERED.
 6

 7          Dated: March 15, 2021

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       1
